DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aarflot et al. (hereinafter “Aarflot”, US2011/0032910).
As per claim 1, Aarflot disclosed a Radio equipment (see fig. 4) automatic redundant architecture, comprising a plurality of Point of Interface units provided with a Slave port (see fig. 5, slave port) able to receive a link; at least a Master port (see fig. 5, master port) able to forward the link incoming in the Slave port; and at least a 
As per claim 2, Aarflot disclosed the Point of Interface units comprise a plurality of Master ports able to forward the link incoming in the Slave port (see fig. 4 and fig. 5 and 0061, the REC has multiple master ports and wherein the master ports connected to the plurality of slave and/or redundant ports).
As per claim 3, Aarflot disclosed the Point of Interface units comprises a plurality of Redundant ports with same Slave port capabilities (see fig. 4 and fig. 5 and 0061, the REC has multiple master ports and wherein the master ports connected to the plurality of slave and/or redundant ports).
As per claim 4, Aarflot disclosed the Slave port of the first Point of Interface unit is connectable to a corresponding Master port of the CPRI type (see fig. 4, CPRI).

As per claim 6, Aarflot disclosed for each of the Point of Interface units, at least a step of detecting the presence/absence of an input link on the slave port (see at least 0061 & 0085, the link of the slave port is faulty or missing).
As per claim 7, Aarflot disclosed in case of detection of the presence of an input link on the slave port, at least a step of forwarding the link incoming in the Slave port the at least one Master port (see at least 0075, The REC 12 regularly transmits a "time mark," generated by the REC's local timing unit 74, over the CPRI links that can be readily detected and recognized by each RE 14).

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 8, the cited prior arts of record, in combination or individual, fail to show or make it obvious the following steps of in case of detection of the absence of an input link on the slave port, switching off of the at least a Master; activating the redundant port; checking if a redundant link is available on the redundant port; if a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.
March 16, 2021

/PABLO N TRAN/Primary Examiner, Art Unit 2643